Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-14-00759-CV

                                    Gregory JACKSON,
                                         Appellant

                                             v.

                                     Kevin CARLTON,
                                         Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-CI-19961
                       Honorable Martha B. Tanner, Judge Presiding

      BEFORE JUSTICE BARNARD, JUSTICE ALVAREZ, AND JUSTICE PULLIAM

     In accordance with this court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

       SIGNED July 29, 2015.


                                              _____________________________
                                              Jason Pulliam, Justice